Title: From John Quincy Adams to Abigail Smith Adams, 25 October 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 52.
St: Petersburg 25. October 1813.

If I could have omitted to welcome the return of this day, and to renew my prayers for many happy repetitions of it to my father and you, I should still have been charged with the obligation of acknowledging the receipt of your two letters of 1. and 14. July which I received last week from Gothenburg—They were brought to that City by Mr Story, who writes me that he had a long passage from Boston—We received however at the same time, though I know not whether by the same, or by another Vessel, Newspaper Accounts from New-York to the 20th: of August.
Although I am duly sensible to the gentlemanly politeness of Sir John Sherbrook, in permitting my letters to be transmitted to you, I do not wish to give him the trouble to peruse any more of my Epistles, or to write any adapted for his perusal—yet I see not why I should withhold my Opinions upon some of the subjects mentioned in your Letters—For instance—
I am not of Opinion with the Senate of Massachusetts that the present War is waged, on the part of the United States without justifiable Cause—as little am I of their Opinion that it has been prosecuted in a manner indicating that Conquest and Ambition are its real motives—But if I concurred with them in both those Opinions, I should still from the bottom of my Soul disclaim the conclusion which the said Honourable Senate have drawn from it and declared to be their sense—to wit that it is not becoming a Moral and Religious People to express any approbation of Military or Naval Exploits, which are not immediately connected with the defence of our Sea Coast and Soil.
A Moral and Religious People are bound in sacred duty to express approbation of military or naval exploits performed in their service, even although the Senate of Massachusetts should think the War unjust—even though the War should be really unjust—provided that they who performed the exploits believed it to be just—The Virtue of all Action depends upon the motives of the actor, and it is neither moral nor religious, to take Mr Quincy’s opinion as to the Justice of the Cause, for a standard to measure the merit of exploits atchieved by Hull, Decatur, and Bainbridge—There is a Book much esteemed by moral and religious men, which says “who art thou, that judgest another man’s servant? to his own Master he standeth or falleth”—If I could degrade myself in my own mind, and sink deep enough into the kennels of faction to embrace the opinion that the redemption of my sea-faring Countrymen from the accursed oppression of British Press-gangs is not a justifiable cause of War, I should still think it possible that other men, quite as patriotic as myself might be of a different opinion—And when I saw such men displaying Heroic Virtue in support of their Country’s Cause, and sealing the sincerity of their belief with their blood, I should feel and would express approbation of their exploits, unless with the loss of all sense of my Countrys Rights, I had also lost all sense of Morals, Religion and Truth.
I had seen some weeks since in the English News-papers this pious Resolution; but I never thought much of its ingenuity, even as a party measure—I knew very well that it could disgrace none but those who voted for it—I knew very well that if the exploits should continue to be atchieved, the Moral and Religious People, would not ask Mr Quincy or the Senate of Massachusetts, for permission to express their approbation of them; and if the dead of glory was performed, I cared very little whether Mr Quincy or the Senate of Massachusetts expressed their approbation of it or not. The approbation which avowedly hangs the Virtue of one man upon the motives of another is too worthless to be an object of desire to men of real Honour, Morals, or Religion.
Since I began this letter, I have seen the National Intelligencers of 3 and 5. August containing all the proceedings of the U. S. Senate upon the nominations to the Russian Missions and the projected Mission to Sweden—The situation in which these transactions place us is a little awkward; but we have yet no official information of the Event. We have no reason to expect that the British Government will treat at all under the Mediation, but Mr Gallatin and Mr Bayard have hitherto been waiting here for a final answer from England, which has not yet been received—They have at their disposal the ship in which they came and intended to send her round to Gothenburg before the freezing of the river here—Her departure has however been so long delayed, that it is not certain she will now be able to get away—We have the ground already covered with snow, and Fahrenheit’s thermometer at ten degrees below the freezing point—Four or five days of such weather will lock us up for the winter.
We are as well as we can expect to be in this climate at this Season—To morrow I settle Charles at School for the Winter—I was disappointed at not finding enclosed in your letter the one that George had promised you—Remember me affectionately to all friends, and especially to my dear Sister if she is with you—God grant she may be restored to health and comfort—
I am ever faithfully your’s
A,30. Octr: 1813.
I have just learnt that the sufferings of my dear Sister, upon Earth have ceased. I put my trust in God; that her reward in a better world is proportioned to her trial in this—And I pray that in this deep affliction divine consolations may be wanting to none of us to whom she was deservedly dear, and in an especial manner to my father and you, that they may be great and abundant.
